POLEN, C.J.
In case numbers 4D00-543 and 4D00-604, the trial court revoked Stoute’s probation for burglary of a conveyance and pos*409session of burglary tools, and for felony driving with a suspended license (DWLS), respectively. We affirm the revocation of his probation in the burglary case because it is undisputed he subsequently drove with a suspended license. However, the state concedes that one of the predicate offenses was set aside prior to Stoute’s original plea to the felony DWLS charge, and that the record is unclear as to whether he has predicate DWLS convictions to support this felony DWLS conviction. As such, we remand this ease for an evidentia-ry hearing to determine whether Stoute has sufficient prior DWLS convictions to support his felony conviction here.
In case number 4D00-699, a jury convicted Stoute of attempted second-degree murder and the court sentenced him to life in prison as an habitual felony offender. Under section 775.084(1), Florida Statutes (1999), Stoute would qualify as an habitual felony offender if his felony DWLS conviction is not reversed. The result of this issue depends on the outcome of the evi-dentiary hearing on remand.
As to all other issues raised in this appeal, we affirm as unpersuasive.
AFFIRMED in part; REMANDED in part for an evidentiary hearing to determine whether Stoute has additional DWLS convictions to support his felony DWLS conviction in case number 4D00-604 and habitual offender sentence in case number 4D00-699.
KLEIN and SHAHOOD, JJ„ concur.